DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (Edge-Enhanced GAN for Remote Sensing Image Superresolution, August 2019, IEEE Transactions on Geoscience and Remote Sensing, Vol. 57, No. 8, Pages 5799-5812), hereinafter “Jiang”.’
Regarding claim 1, Jiang teaches:
A video processing method (See the Abstract.), comprising: 
obtaining frame sequence data (See ILR, low resolution input, in Fig. 1 on page 5802.) of a low-resolution video to be converted (See Fig. 9 on page 5809 and the video satellite data sets described in section IV.A. on pages 5805-5806: “For the test images, the central part with a size of 720×720 is cropped as the candidate. For Jilin-1 video satellite imageries, we select one for every five frames from each video and crop the central part with the size of 480×204 as test samples.”); and 
inputting pixel tensors of each frame in the frame sequence data (See the RGB input image in Fig. 1 on page 5802. A tensor of order three is considered inputted to the ultradense subnetwork (UDSN).) into a pre-trained 5neural network model (See the UDSN and edge-enhancement subnetwork (EESN) as part of the generator of the edge enhancement generative adversarial network (EEGAN) in Fig. 1 on page 5802.) to obtain high-resolution video frame sequence data (See the final super-resolution output, ISR, in Fig. 1 on page 5802.) corresponding to the video to be converted output by the neural network model (See page 5800, right column: “We propose an EEGAN for video satellite image SR reconstruction in a convenient and effective end-to-end training manner.”), wherein the neural network model obtains the high-resolution video frame sequence data based on high-order pixel information of each frame in the frame sequence data (See the intermediate edge map, IEdge, obtained using a Laplacian operator and used to generate the super-resolution output in Fig. 1 on page 5802. On page 5803, right column, second derivatives serve as the claimed “high-order pixel information”: “For the given samples from UDSN, we use Laplacian operator [32] to detect and extract the edges. The Laplacian L(x, y) of an image I(x, y) can be defined as its second derivatives”.).

Regarding claim 2, Jiang teaches:
The method according to claim 1, wherein the method further comprises: 10obtaining frame sequence data of a low-resolution sample video (See Fig. 9 on page 5809 and the video satellite data sets described in section IV.A. on pages 5805-5806: “The training samples are cropped into small image batches (96 × 96) for training without overlapping for any scaling factors”) and real high-resolution frame sequence data of the sample video (See ground truth in Fig. 1 on page 5802 and section III on page 5801: “During training, the generator G tries to transform the input LR image into HR image space similar to the ground truth, returning two reconstruction results: an intermediate SR result with sharp but noise-contaminated and dirty contents and the final SR result with sharp contours and clean contents. For the discriminator D, we take the architectural design in [25] as a reference but use the maximum pooling to replace the strided convolution. It encourages the generator G to generate a realistic image more faithful to the ground truth.”); and determining the frame sequence data of the low-resolution sample video and the real high-resolution frame sequence data of the sample video as sample data to train an initial neural network model (See section III.A on page 5801: “In this paper, ILR, IBase, ISR, and IHR are considered as the input, the intermediate SR image, the SR output, and the ground truth of the proposed EEGAN, respectively.”).

Regarding claim 8, Jiang teaches:
The method according to claim 1, wherein the high-order pixel information comprises second derivative information of each pixel point and neighbor pixel points (See the intermediate edge maps, IEdge and I*Edge, obtained using a Laplacian operator and used to generate the super-resolution output in Fig. 1 on page 5802. On page 5803, right column: “For the given samples from UDSN, we use Laplacian operator [32] to detect and extract the edges. The Laplacian L(x, y) of an image I(x, y) can be defined as its second derivatives”. Also see the convolution in Eq. (9), second derivative information of each pixel and neighbor pixels obtained.).

Jiang teaches claim 9 for the reasons given in the treatment of claim 1. Jiang further teaches:
An electronic device, comprising: at least one processor; and a memory, communicatively connected to the at least one processor; wherein, the memory is configured to store instructions executable by the at least one 5processor, when the instructions are executed by the at least one processor, the at least one processor is caused to: (See the Abstract and page 5806: “We use an NVIDIA Titan XP GPU and an Intel I7-8700 CPU for training and testing, respectively. Our model is implemented on TensorFlow with Python3 under Windows10, CUDA8.0, and CUDNN5.1 systems.”)

Jiang teaches claim 10 for the reasons given in the treatment of claim 2.

Jiang teaches claim 16 for the reasons given in the treatment of claim 8.

Jiang teaches claim 17 for the reasons given in the treatment of claim 1. Jiang further teaches:
A non-transitory computer-readable storage medium, having computer programs stored thereon, wherein when the computer programs are executed, the computer is caused to execute the video processing method, the video processing method comprising: (See the Abstract and page 5806: “We use an NVIDIA Titan XP GPU and an Intel I7-8700 CPU for training and testing, respectively. Our model is implemented on TensorFlow with Python3 under Windows10, CUDA8.0, and CUDNN5.1 systems.”)

Jiang teaches claim 18 for the reasons given in the treatment of claim 2.

Allowable Subject Matter
Claims 3, 7, 11, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in
claim 3 (and similar claims 11 and 19): “the time sequence feature modeling module is configured to perform feature 25transformation, in a time dimension, on the feature tensors of each frame in the frame sequence data of the sample video, to enable the time sequence feature of each frame after the transformation to be referred to adjacent frames; the multi-frame up-sampling module is configured to scale up each frame in the frame sequence data of the sample video based on transformed feature tensors of each 22Docket No. 709857 frame in the frame sequence data of the sample video to obtain a super-resolution video frame sequence of the sample video; and the high-order pixel loss modeling module is configured to obtain first high-order pixel information of each frame in the super-resolution video frame sequence and second 5high-order pixel information of each frame in the real high-resolution frame sequence data respectively, and to adjust network parameters to be learned of the neural network model according to a first error between the first high-order pixel information and the second high-order pixel information, and a second error between the pixel tensors of each frame in the super-resolution video frame sequence and the pixel tensors of each frame 10in the real high-resolution frame sequence data.”
claim 7 (and similar claims 15): “the time sequence feature modeling module is configured to perform feature 20transformation, in a time dimension, on the feature tensors of each frame in the frame sequence data of the video to be converted, to enable the time sequence feature of each frame after the transformation to be referred to adjacent 

The closest prior art of record is noted as follows:
Jiang, as relied on in the art rejection section, discloses feature tensors on page 5804: “Inspired by Ledig et al. [25], we utilize the strided convolution to extract edge maps and simultaneously transform them into LR space. In contrast to the operation in HR space, this strategy can reduce the amount of calculation. In addition, we also utilize a similar topological structure in UDSN to estimate and enhance the edge information in EESN. At the same time, as shown in Fig. 3, a mask branch is conducted to learn the image mask to detect and clean up the isolated noises that are the false edge points produced in edge extraction. Subsequently, the enhanced edge maps are projected onto HR space by a subpixel convolution operation. The abovementioned operations in EESN can be formulated as follows:… where D(·) represents the downsampling operation with the strided convolution. It projects the edge maps IEdge extracted by the Laplacian operator onto LR space. In (10), F(·) refers to the dense subnetwork in EESN using for feature extraction and fusion. M(·) denotes the mask branch to learn the image mask to suppress the noises and the false edges.”

Dependent claims 4-6, 12-14, and 20 include the limitations of claims 3, 7, 11, 15, and 19 and are accordingly indicated as having allowable subject matter as well.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661